Title: To George Washington from Laurent De Saxÿ and Laurent De Verneüil, 8 May 1794
From: Saxÿ, Laurent de,Verneüil, Laurent De
To: Washington, George


               
                  Monsieur Le Général
                  a Newcastel Le 8 mai 1794
               
               Oserai-je m’adrésser à vous pour vous prié de vous interessée pour Deux famille Envers lesquels vous avez déja montré votre humanité, Daignez je vous prie Général nous faciliter les moyens de retournér a St Domingue, Mde De Verneüil ma Soeur Et moÿ nous n’avons absolument aucune facultée pour paÿer notres
                  
                  passage nous Sommes treize personnes de notre maison, dont Sept Blancs et Six Négres, nous Sommes persuadez que si vous voulez vous interéssée pour nous, que nous ôbtiendrons aisément les secours que nous vous demandons soÿez je vous prie convaincue de toutes notre Reconnoissance.  Nous avons L’honneur Dêtre Monsieur Le Général Vos tres humble et tres obtes Servantes
               
                  Laurent DeSaxy
                  Laurent Deverneüil
               
               
                  P.S. nous Sommes tous habitant du Borgne et du Grosmorne entre ma Soeur et moi nous avons 4 enfant.
               
            